TEST APPARATUS FOR ACTUATOR



FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Claim 3 calls for either the first lever part (51 & 52) or the second lever part (53) to be held on both sides by the other part. However, in accordance with the Applicant’s Fig. 1, it is only the second lever part (53) being held on both sides by the first lever part (51 & 52). Figure 1 shows part 53 sandwiched between parts 51 & 52. Thus, a contradiction appears to exist. 

Claim 5 calls for either the second lever part or the link part to be coupled to the other part on both sides. However, in accordance with the Applicant’s Fig. 1, it is only the link part (30) which is held on both sides by the second lever part (53). Figure 1 shows part 30 being fitted into and sandwiched by part 53. Thus, a contradiction appears to exist.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (2012/0067140).



With respect to independent claim 1, Rossi sets forth a test apparatus for an actuator (4), the test apparatus comprising:
a load part (8 & 9) for outputting load to be applied to an actuator (4) to be tested;
a first lever part (12) for swinging around a rotational shaft (3) in connection with an
output from the load part (8);
a link part (13) coupled to the output from the actuator (4) to be tested;
a second lever part (14) coupled to the link part in a swingable manner, the second
lever part swinging around a rotational shaft (3) that is coaxially arranged with the
rotational shaft of the first lever part; and
a power transmitting part (13B & 13C) for establishing and undoing coupling between the first lever part and the second lever part.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (2012/0067140).



With respect to claim 5, Rossi sets forth that the link part (13) is coupled only on one side (ie. outside) by the second lever part (14). Thus, Rossi fails to set forth that the link part (13) is coupled on both sides by the second lever part (14).
Nonetheless, it would have been within the realm of one having ordinary skill in the art and obvious to one having ordinary skill in the art to couple the link part (13) on both sides by the second lever part (14).
The motivation being to minimize wobble between the link part and the second lever part by fitting the link part into a slot provided at the end of the second lever part.


Allowable Subject Matter

Claims 2 - 4 are objected to as being dependent upon a rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.

With respect to claim 2, the prior art fails to teach or suggest a power transmitting part having an operating lever part moving the pin part between a penetrating position at which the pin part penetrates through the first and second lever parts and a non-penetrating position at which the pin part does not penetrate through the first and second lever parts.

Claims 3 and 4 depend from claim 2.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856